UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 09-1575


In Re:   EDWARD JAMES EGAN, SR.,

                Petitioner.




             On Petition for Writ of Error Coram Nobis.
                       (7:07-cv-00509-gec-mfu)


Submitted:   July 7, 2009                    Decided:   July 27, 2009


Before TRAXLER, Chief Judge, and MOTZ and SHEDD Circuit Judges.


Petition denied by unpublished per curiam opinion.


Edward James Egan, Sr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Edward James Egan, Sr., a Virginia inmate, petitions

this court for a writ of error coram nobis, 28 U.S.C. § 1651(a)

(2006).       Egan    challenges        his        2004      Virginia    convictions       for

forcible sodomy, rape, and inanimate object penetration and the

district court’s 2008 dismissal of his 28 U.S.C. § 2254 (2006)

petition.

            The writ of error coram nobis may not be used to set

aside a state conviction.                 See, e.g., Finkelstein v. Spitzer,

455 F.3d 131, 134 (2d Cir. 2006); Obado v. New Jersey, 328 F.3d

716, 718 (3d Cir. 2003); Lowery v. McCaughtry, 954 F.2d 422, 423

(7th   Cir. 1992);      Sinclair        v.     Louisiana,         679     F.2d    513,     514

(5th Cir. 1982);       Thomas        v.       Cunningham,          335     F.2d     67,     69

(4th Cir. 1964);       Rivenburgh             v.        Utah,    299     F.2d     842,     843

(10th Cir. 1962).       With respect to his challenge to the district

court’s   disposition       of    his     §    2254       petition,      Egan    could    have

raised his claims in a direct appeal to this court.                                      Coram

nobis, however, is not a substitute for direct appeal, and the

writ   will     not   lie    where      there           is   another     adequate    remedy

available.       See United States v. Darnell, 716 F.2d 479, 481

& n.5 (7th Cir. 1983); Azzone v. United States, 341 F.2d 417,

419 (8th Cir. 1965).

              Accordingly,       although          we    grant   leave    to     proceed    in

forma pauperis, we deny the petition for a writ of error coram

                                              2
nobis and deny Egan’s motions for an evidentiary hearing and for

appointment of counsel.      We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                        PETITION DENIED




                                    3